Title: From Abigail Smith Adams to John Quincy Adams, 29 June 1816
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son
					Quincy June 29th 1816
				
				If I write you ten Letters, to one from you, Still I Should be your debtor, for one of yours is worth ten of mine, and one over—yet in Love, and affection, the account Shall be balanced—I Shall always recollect with a pleasure, which I cannot describe, the Sensation I felt, when mr Woodard returnd from Russia and came to see me. I know well his Father, and Family, but him I had never Seen before. is this mr Adams Mother Said he? to which I bowed assent. O Madam Said he, with a warmth and ardour, your Son Loves you much—Yes he does Love you most tenderly.—of this I never doubted, but Some how, at that time, thus exprest by a Stranger, it found the tender place in my Heart, where it has remained, and will depart but with the Life Bloodyour Father in his Letter to you; has been So jocose respecting me, that I am at a loss how to return the compliment but he represents me, as of more consequence, & more business, than I really perform–it is true, that I have large demands upon my pen, from my Children, & Grandchildren—and other occasional correspondents—I hope I may Some times do good in this way.your Father retains his faculties, and his hearing wonderfully—his Spirits are generally good—but his Limbs fail him—he is less fond of exercise—tho he walkd to your Brothers yesterday, & back, which is three miles—Yet our decayed Tenements must Soon Crumble to dust, but I hope we have an other and a better Country to repair to, whose builder and Maker is the most high—and where I trust we Shall meet those Dear to us, who have gone before us—the last of whom is Col Smith he died upon the tenth of the Month—after a confinement of two Months following two Brothers in rapid Succession—I have written to you before his dangerous Situation, so that the event will not meet you unprepared, or my Grandson to whom I have also written—much of this Sympathy. I have in the course of the few last years of my Life been calld to partake of, and I have frequently been assured, that I have mitigated the pangs I could not wholy assuage and healed the wounds I could not cure.This Letter will be deliverd to you by the Rev’d E Tuckerman of Chelsea, who like many others of his Cloth, have had recourse to a Voyage for the restoration of their Health. I hope he may be more Successfull than those, who have gone before him—I thank you for Pauls Letters, which I have not yet read through; having received them only a few days Since Walter Scott is a character in which we in America, have taken much interest from his Poems—as well, as in those, of that Strange half mad Man, and poet—Lord Byron—we look in vain for any fixed prAs to politicks, we have left off wrangling about politicks—even our approaching Presidential Election, scarcly moves the waves—I Shall expect to have some account of the Royall Marriage—the news paper be sure which contains it, and I Should like your opinion of the Allied pair? I have a fancy that the Lady, has a Character, which will, if circumstances call it out; make no ordinary figure upon the Page of History—I will however ask nothing improper. If I do I know you will have prudence enough to withhold it.I pray you to be very carefull of Georges health. do not let him blow the flute. he must use gentle regular exercise and take nourishing food—no danger of Such a Stocky, Stuffy Chap as John unless of a little Roguery—how he would be delighted with a Book which I dare not Send him. I mean the journal of a young Man of Massachusetts who was captured by the British, first carried to Melville Island Halifax & afterward on Board the Prison Ships & then in dartmore Prison—it is a wonderful Book of 3 or 4 hundred Pages—I can Say with the Lady in the Patriot “that I have never read a Novel, that arrested my attention more than this Singular production.” I must Still further quote the Lady in her dialogue for She has exprest my Sentiments of the Work—“the work is Strictly moral and even Religious—It is patriotic, humane and gallant, with all the Spirit of ancient chivalry; and I am curious to know if it can be all true—for it Strikes me, that there are more traits of extensive reading and accurate knowledge of character than can be Supposed to have fallen to the Share of a young Surgeon of a privateer”I will add that the real American Character is wonderfully preserved through the whole narative and your Father and I have laughd more in reading it, than ever we did, over Hudibrass or don Quixot.—four thousand Copies have already been Sold and a new Edition call’d for—I wish the Same hand which Sent one to us would Send you one,—I dare not. Such a Book found in the House of the Peace Maker, would not do—but I beleive the whole narative to be true—I know from accurate information, that much of it is so—It is Said that Alexander Selkirk who resided Several Years on a desert Island, put his manuscript journal into the hands of daniel de Foe, who made out of it the renouned history of Robinson Crusoe—I fancy the Young Surgeon, has found Some de Foe here—your last Letter was very Short the 18 AprilI hope you will find more leisure Soon—but I should be ungenerous to complain, knowing Some of your avocations, and how fully Your time must be occupied—I am my dear Son most / tenderly and affectionatly your— / Mother
				
					A Adams
				
				
			